 1
 2
 3
 4
     McGREGOR W. SCOTT
 5   United States Attorney
     DEBORAH L. STACHEL
 6   Regional Chief Counsel, Region IX
 7   Social Security Administration
     TIMOTHY R. BOLIN, SBN 259511
 8   Special Assistant United States Attorney
            Social Security Administration
 9          Office of the General Counsel
10          160 Spear St Ste 800
            San Francisco, CA 94105
11          Telephone: (415) 977-8982
            Facsimile: (415) 744-0134
12          E-mail: timothy.bolin@ssa.gov
13   Attorneys for Defendant

14
                                 UNITED STATES DISTRICT COURT
15
16                             EASTERN DISTRICT OF CALIFORNIA

17                                               (FRESNO)
18
                                                     ) No. 1:19-cv-00503-GSA
19   CHA XIONG THOR,                                 )
                                                     )
20          Plaintiff,                               ) JOINT STIPULATION
                                                     ) FOR EXTENSION OF TIME
21        v.                                         )
     COMMISSIONER                                    )
22                                                   )
     OF SOCIAL SECURITY,
                                                     )
23          Defendant.                               )
                                                     )
24
25
            The parties hereby stipulate, through their undersigned attorneys, that, subject to the
26
     Court’s approval, Defendant shall have an extension of time until February 17, 2020, in which to
27
     file his answering brief, with all subsequent deadlines set forth in the Court’s scheduling order
28


                                                                                                         1
 1   also extended accordingly. This is Defendant’s first request for an extension. He so requests
 2   because of defense counsel’s inordinately heavy caseload for January and February 2020, as well
 3   as recent absences for travel and illness. The parties stipulate in good faith, with no intent to
 4   delay proceedings unduly.
 5
 6                                                  Respectfully submitted,
 7
     Date: January 10, 2020                             /s/ Matthew Franklin Holmberg
 8
                                                    MATTHEW FRANKLIN HOLMBERG
 9                                                  Attorney for Plaintiff

10
     Date: January 10, 2020                         McGREGOR W. SCOTT
11
                                                    United States Attorney
12                                                  DEBORAH L. STACHEL
                                                    Regional Chief Counsel, Region IX
13                                                  Social Security Administration
14
                                                     /s/ Timothy R. Bolin
15                                                  TIMOTHY R. BOLIN
                                                    Special Assistant United States Attorney
16                                                  Attorneys for Defendant
17
18
     IT IS SO ORDERED.
19
20      Dated:     January 13, 2020                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


                                                                                                         2
